Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 1 of 40




   EXHIBIT B


                           EXHIBIT B
                             - 12 -
 Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 2 of 40




                                                            Stamp and Return
                             Before the
              FEDERAL COMMUNICATIONS COMMISSION
                       Washington, D.C. 20554


In the Matter of
Rules and Regulations Implementing the       CG Docket No. 02-278
Telephone Consumer Protection Act of
199f
                                                              Accepted / Filed
                                                                    MAY -32018
                                                            Federa';ftj0mmunicationsCommission
                                                                     ce of the Secretary     .


                   PETITION FOR DECLARATORY RULING




                                  Harold Kim
                                  Executive Vice President
                                  U.S. Chamber Institute for Legal Reform
                                  1615 H Street, NW
                                  Washington, DC 20062

                                  Tim Day
                                  Senior Vice President
                                  U.S. Chamber Technology Engagement Center
                                  1615 H Street, NW
                                  Washington, DC 20062




                                   EXHIBIT B
                                     - 13 -
Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 3 of 40




                          Karen M. Scheibe Eliason
                          Vice President & Senior Counsel
                          ACA International
                          4040 West 70th Street
                          Minneapolis, MN 55435

                          Mark W. Brennan
                          Partner
                          Hogan Lovells US LLP
                          555 13th Street, NW
                          Washington, DC 20004

                           On beha!f of the .American .Association   of Healthcare
                          .Administratioe Management

                           Virginia O'Neill
                           Senior Vice President
                           American Bankers Association
                           1120 Connecticut Avenue, NW
                           Washington, DC 20036

                           Bill Himpler
                           Executive Vice President
                           American Financial Services Association
                           919 18th Street, NW, Suite 300
                           Washington, DC 20012

                           Steven 1. Zeisel
                           Executive Vice President & General Counsel
                           Consumer Bankers Association
                           1225 I Street, NW
                           Washington, DC 20005

                           Anne Canfield
                           Executive Director
                           Consumer Mortgage Coalition
                           600 Cameron Street
                           Alexandria, VA 22314




                           EXHIBIT B
                             - 14 -
Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 4 of 40




                          Jim Nussle
                          Chief Executive Office
                          Credit Union National Association
                          601 Pennsylvania Avenue, NW
                          Washington, DC 20004

                          Aryeh B. Fishman
                          Associate General Counsel,
                          Regulatory Legal Affairs
                          Edison Electric Institute
                          701 Pennsylvania Avenue, NW
                          Washington, DC 20004

                          Scott Talbott
                          Senior Vice President, Government Relations
                          Electronic Transactions Association
                          1620 L Street, NW, #1020
                          Washington, DC 20036

                          Rich Foster
                          Senior Vice President & Senior Counsel for
                          Regulatory and Legal Affairs
                          Financial Services Roundtable
                          600 13th Street, NW, Suite 400
                          Washington, DC 20005

                          Howard Fienberg
                          Vice President, Advocacy
                          Insights Association
                          1156 15th Street, NW, Suite 302
                          Washington, DC 20003

                          Justin Wiseman
                          Associate Vice President & Managing
                          Regulatory Counsel
                          Mortgage Bankers Association
                          1919 M Street, NW, 5th Floor
                          Washington, DC 20036




                           EXHIBIT B
                             - 15 -
 Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 5 of 40




                           Carrie R. Hunt
                           Executive Vice President of Government
                           Affairs & General Counsel
                           National Association of F ederally- Insured
                           Credit Unions
                           3138 io- Street North
                           Arlington, VA 22201

                           Thomas Karol
                           General Counsel, Federal
                           National Association of Mutual Insurance
                           Companies
                           3601 Vincennes Road
                           Indianapolis, IN 46268

                           Angelo 1. Amador
                           Executive Director
                           Restaurant Law Center
                           2055 L Street, NW
                           Washington, DC 20036

                            Winfield P. Crigler
                            Executive Director
                            Student Loan Servicing Alliance
                            1100 Connecticut Avenue, NW, Suite 1200
                            Washington, DC 20036




May 3, 2018




                            EXHIBIT B
                              - 16 -
     Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 6 of 40




                            TABLE OF CONTENTS

SUMMARY                                                                              i

I.      THE TCPA LANDSCAPE IS DYSFUNCTIONAL AND IN NEED OF
        CLARITY FROM THE FCC                                                        12

        A.   In the TCPA, Congress targeted specific telemarketing practices and
             spam activities but the statute's reach has been improperly expanded
             many times                                                             12

        B.   The Omnibus Order distorted the TCPA's plain meaning and clear
             definition of "ATDS."                                                  17

        C.   The D.C. Circuit vacated the Omnibus Order's ATDS interpretation as
             unreasonable, arbitrary and capricious                             19

II.      THE COMMISSION SHOULD CONFIRM THAT TO BE AN ATDS,
       . EQUIPMENT MUST USE A RANDOM OR SEQUENTIAL NUMBER
         GENERATOR TO STORE OR PRODUCE NUMBERS AND DIAL
         THOSE NUMBERS WITHOUT HUMAN INTERVENTION          21

III.    THE COMMISSION SHOULD FIND THAT ONLY CALLS MADE
        USING ACTUALATDS CAPABILITIES ARE SUBJECT TO THE TCPA'S
        RESTRICTIONS                                         25

IV.     CONCLUSION                                                                  27




                                    EXHIBIT B
                                      - 17 -
 Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 7 of 40




                                       SUMMARY

       The U.S. Chamber of Commerce, the U.S. Chamber Institute for Legal

Reform, and the U.S. Chamber Technology Engagement Center (collectively "the

Chamber"), ACA International, American Association of Healthcare Administrative

Management, American Bankers Association, American Financial Services

Association, Consumer Bankers Association, Consumer Mortgage Coalition, Credit

Union National Association, Edison Electric Institute, Electronic Transactions

Association, Financial Services Roundtable, Insights Association, Mortgage Bankers

Association, National Association of Federally-Insured Credit Unions, National

Association of Mutual Insurance Companies, Restaurant Law Center, and Student

Loan Servicing Alliance request that the Commission expeditiously issue a declaratory

ruling to clarify the Telephone Consumer Protection Act's ("TCPA") definition of

automatic telephone dialing system ("ATDS"). In light of the D.C. Circuit's decision

on the FCC's interpretation of ATDS, Petitioners ask that the Commission (1)

confirm that to be an ATDS, equipment must use a random or sequential number .

generator to store or produce numbers and dial those numbers without human

intervention, and (2) find that only calls made using actual A TDS capabilities are

subject to the TCP A's restrictions.

       The TCP A landscape is dysfunctional and in need of clarity from the FCC.

The statute, originally intended to target a specific abusive telemarketing practice, has

been expanded by courts and the FCC, turning it into a breeding ground for frivolous




                                       EXHIBIT B
                                         - 18 -
  Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 8 of 40




lawsuits against legitimate businesses trying to communicate with their customers.      As

a result, TCP A litigation has skyrocketed, harming businesses large and small, with no

clear benefit to consumers.   Recent regulatory efforts, like the 2015 Omnibus Order,

have not helped-they made matters worse. That Order distorted the TCP A's plain

meaning and clear definition of "A TDS," expanding it to potentially include devices

such as smartphones and tablets.

       The D.C. Circuit recognized the serious flaws in the 2015 Omnibus Order and

recently vacated its ATDS interpretation as unreasonable, arbitrary and capricious.     In

that opinion, the court provided a logical roadmap for how the Commission should

interpret ATDS. The Commission should follow the court's guidance in interpreting

that phrase.

       First, the Commission should confirm that to be an ATDS, equipment must

use a random or sequential number generator to store or produce numbers and dial

those numbers without human intervention. This straightforward interpretation flows

from the functions of an ATDS outlined in the TCP A. The Commission should also

make clear that these functions must be actually-not theoretically-present and

active in a device at the time the call is made. The FCC should also clarify that if

human intervention is required in generating a list of numbers to call or in making a

call, then the equipment in use is not automatic and therefore not an ATDS.

Adopting this interpretation follows the statutory text and would provide clarity to

businesses seeking to reach their customers.


                                               11




                                       EXHIBIT B
                                         - 19 -
 Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 9 of 40




       N ext, the Commission should fInd that only calls made using actual A TDS

capabilities are subject to the TCPA's restrictions.   The D.C. Circuit noted that the

FCC's expansive interpretation of ATDS could be addressed by reinterpreting the

statutory phrase "make any call ...   using [an ATDS]," to mean that a device's ATDS

capabilities must actually be used to place a call for TCPA's restrictions to attach.

This interpretation, first espoused by Commissioner O'Rielly, would diminish the

signifIcance of the Commission's expansive understanding of capacity, comport with

the ordinary meaning of the statute, and limit TCPA liability.




                                             111




                                       EXHIBIT B
                                         - 20 -
 Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 10 of 40




                              Before the
               FEDERAL COMMUNICATIONS COMMISSION
                        Washington, D.C. 20554


In the Matter of
Rules and Regulations Implementing the            CG Docket No. 02-278
Telephone Consumer Protection Act of
199f



                   PETITION FOR DECLARATORY RULING

      Pursuant to 47 C.P.R. § 1.2, the U.S. Chamber of Commerce, the U.S.

Chamber Institute for Legal Reform, and the U.S. Chamber Technology Engagement

Center (collectively "the Chamber"), ACA International, American Association of

Healthcare Administrative Management, American Bankers Association, American

Financial Services Association, Consumer Bankers Association, Consumer Mortgage

Coalition, Credit Union National Association, Edison Electric Institute, Electronic

Transactions Association,   Financial Services Roundtable, Insights Association,

Mortgage Bankers Association, National Association of Federally-Insured      Credit

Unions, National Association of Mutual Insurance Companies, Restaurant Law

Center, and Student Loan Servicing Alliance respectfully request that the Federal

Communications Commission ("FCC" or "the Commission") expeditiously issue a

declaratory ruling to clarify the Telephone Consumer Protection Act's' ("TCPA" or

"the Act") definition of automatic telephone dialing system ("ATDS") in light of the


      47 U.S.c. § 227.




                                       EXHIBIT B
                                         - 21 -
Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 11 of 40




D.C. Circuit's guidance in its recentACA Int'!. v. FCC decision.'          Specifically,

Petitioners request that the Commission promptly: (1) confirm that to be an

automatic telephone dialing system ("ATDS"), equipment must use a random or

sequential number generator to store or produce numbers and dial those numbers

without human intervention, and (2) find that only calls made using actual ATDS

capabilities are subject to the TCPA's restrictions.

       The U.S. Chamber of Commerce is the world's largest business federation,

representing the interests of more than three million businesses of all sizes and

sectors, as well as state and local chambers and industry associations.        The U.S.

Chamber Technology Engagement Center ("C_TEC") promotes the role of

technology in our economy and advocates for rational policy solutions that drive

economic growth, spur innovation, and create jobs. The U.S. Chamber Institute for

Legal Reform ("ILR") is an affiliate of the Chamber that promotes civil justice reform

through regulatory, legislative, judicial, and educational activities at the global,

national, state, and local levels. ILR has long been involved in issues involving the

TCP A, which imposes substantial compliance burdens on American business and

generates enormous litigation risk and expense. Over many years, ILR has engaged in

research and published papers analyzing the TCP A, concluding that the TCP A has




       ACA. Int'j v. Fed Commc'ns Comm'n, 885 F.3d 687 (D.c. Cit. 2018).



                                                2




                                          EXHIBIT B
                                            - 22 -
 Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 12 of 40




become a major impediment to commerce, burdening how businesses communicate

with their customers and generating thousands of lawsuits.

       ACA International ("ACA") is an international trade organization of credit and

collection professionals that provides a wide variety of accounts receivable

management services. With offices in Washington, DC and Minneapolis, MN, ACA

represents approximately 3,000 members ranging from third-party debt collectors,

debt purchasers, attorneys, credit grantors, and vendor affiliates who employ more

than 230,000 employees worldwide. ACA members contact consumers exclusively

for non-telemarketing reasons to facilitate the recovery of payment for services that have

already been rendered, goods that have already been received, or loans that have

already been provided. Debt collection companies play an important role in the U.S.

economy by returning funds owed to both businesses and public-sector entities as

well, including federal, state, and local governments.   The use of modern technology is

critical for facilitating compliance with the myriad federal, state, and local laws that

govern all aspects of communications between ACA member companies and

consumers.   In particular, the TCP A has a significant impact on the ability of debt

collectors to lawfully contact consumers.    Given the importance of effective

communication to successful debt recovery, ACA has consistently led advocacy

efforts to modernize the TCP A to better balance consumer privacy with legitimate

business communications.




                                             3




                                       EXHIBIT B
                                         - 23 -
 Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 13 of 40




      The American Association of Healthcare Administrative Management

("AAHAM") is the premier professional organization in healthcare administrative

management focused on education and advocacy in the areas of reimbursement,

admitting and registration, data management, medical records, and patient relations.

AAHAM was founded in 1968 as the American Guild of Patient Account

Management. Initially formed to serve the interests of hospital patient account

managers, AAHAM has evolved into a national membership association that

represents a broad-based constituency of health care professionals.   Professional

development of its members is one of the primary goals of the association.

Publications, conferences and seminars, benchmarking, professional certification and

networking offer numerous opportunities for increasing the skills and knowledge that

are necessary to function effectively in today's health care environment. AAHAM

actively represents the interests of healthcare administrative management

professionals through a comprehensive program of legislative and regulatory

monitoring and its participation in industry groups such as ANSI, DISA and NUBC.

AAHAM is a major force in shaping the future of health care administrative

management.    One of AAHAM's main focuses has been on efforts to change the

TCPA for the healthcare profession. Today's TCPA is outdated and limits our ability

meet all the regulatory requirements placed on the healthcare industry through the

Affordable Care Act. Healthcare has changed and how we reach patients and




                                            4




                                      EXHIBIT B
                                        - 24 -
 Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 14 of 40




consumers has changed. This is why AAHAM continues to be engaged in an effort

to modernize the TCP A to fit today's healthcare environment.

       The American Bankers Association is the voice of the nation's $17 trillion

banking industry, which is composed of smail, regional, and large banks that together

employ more than 2 million people, safeguard $13 trillion in deposits, and extend

more than $9 trillion in loans.

       Founded in 1916, the American Financial Services Association ("AFSA") is the

national trade association for the consumer credit industry, protecting access to credit

and consumer choice. AFSA members provide consumers with many kinds of credit,

including traditional installment loans, mortgages, direct and indirect vehicle

financing, payment cards, and retail sales finance.

      The Consumer Bankers Association is the only national trade focused

exclusively on retail banking. Established in 1919, the association is now a leading

voice in the banking industry and Washington, representing members who employ

nearly two million Americans, extend roughly $3 trillion in consumer loans, and

provide $270 billion in small business loans. Our members greatly value the

important communications their customers consent to, including notifications such as

low-balance alerts, due-date reminders, and account milestone notices. Our members

strive to provide the best customer experience possible, and effective means of

communication is a key aspect of that relationship.




                                             5




                                       EXHIBIT B
                                         - 25 -
Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 15 of 40




       The Consumer Mortgage Coalition is a mortgage industry trade association

committed to streamlining and simplifying the rules and regulations governing the

industry so that they can best serve consumers.

       The Credit Union National Association ("CUNA") represents America's credit

unions and their 110 million members.      Credit union members are being harmed by

unclear guidance about how they can receive communications such as text messages

about vitally important financial information, including ways they can improve and

protect their own finances. The Bureau of Consumer Financial Protection has

recognized that protecting consumers includes the ability to be in timely

communication with them, and the FCC should do the same. CUNA further believes

wireless informational calls to credit union member-owners with whom the credit

union has an established business relationship, or where such call or text message is

free, should be exempt from the TCPA's prior express consent requirement for

auto dialed and artificial or prerecorded voice calls.

       Edison Electric Institute ("EEl") is the trade association that represents all U.S.

investor-owned electric companies. Our members provide electricity for 220 million

Americans, and operate in all 50 states and the District of Columbia. As a whole, the

electric power industry supports over seven million jobs in communities across the

United States. In addition to our U.S. members, EEl has more than 60 international

electric companies, with operations in more than 90 countries, as International

Members, and hundreds of industry suppliers and related organizations as Associate


                                              6




                                        EXHIBIT B
                                          - 26 -
 Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 16 of 40




Members.    Organized in 1933, EEl provides public policy leadership, strategic

business intelligence, and essential conferences and forums. EEl's members are

major users of telecommunications systems to support the goals of clean power, grid

modernization, and providing customer solutions.     On behalf of the owners and

operators of a significant portion of the U.S. electricity grid, EEl has flied comments

before the Commission in various proceedings affecting the telecommunications'

rights and obligations of its members who are impacted by the FCC's rules and

policies.

        The Electronic Transactions Association ("ETA") is the global trade

association representing more than 500 payments and technology companies.         ETA

members make commerce possible by processing more than $4.5 trillion in purchases

in the U.S. and deploying payments innovations to merchants and consumers.

        Representing more than 4,000 members across the United States, the Insights

Association is the leading nonprofit trade association for the market research and data

analytics industry, and the leader in establishing industry best practices and enforcing

professional standards.   The Insights Association's membership includes both

research and analytics companies and organizations, as well as the researchers and

analytics professionals and research and analytics departments inside of non-research

companies and organizations. Marketing researchers are an essential link between

businesses and consumers, and between political leaders and constituents; they

provide important insights about consumer and constituent preferences through


                                            7




                                      EXHIBIT B
                                        - 27 -
 Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 17 of 40




surveys, analytics, and other qualitative and quantitative research. On behalf of their

clients-including the government, media, political campaigns, and commercial and

non-profit entities-researchers design studies and collect and analyze data from small

but statistically-balanced samples of the public. Researchers seek to determine the

public's opinion and behavior regarding products, services, issues, candidates, and

other topics in order to help develop new products, improve services, and inform

public policy. The TCPA makes it exceptionally challenging, and legally hazardous,

for telephone survey researchers to connect with the 67.6 percent of American

households who are essentially only reachable on their wireless phones, which is why

we intervened in the court challenge to the 2015 FCC rules.

       The Financial Services Roundtable ("FSR") is the leading advocacy

organization for America's financial services industry. With a 100- year tradition of

service and accomplishment, FSR is a dynamic, forward-looking association

advocating for the top financial services companies, keeping them informed on the

vital policy and regulatory matters that impact their business.   FSR member banks

frequently face compliance challenges with TCP A in a variety of contexts, particularly

relating to banks' ability to fight fraud.

       The Mortgage Bankers Association ("MBA") is the national association

representing the real estate finance industry, an industry that employs more than

280,000 people in virtually every community in the country. Headquartered in

Washington, DC, the association works to ensure the continued strength of the


                                             8



                                         EXHIBIT B
                                           - 28 -
 Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 18 of 40




nation's residential and commercial real estate markets; to expand homeownership;

and to extend access to affordable housing to all Americans. MBA promotes fair and

ethical lending practices and fosters professional excellence among real estate finance

employees through a wide range of educational programs and a variety of

publications.    Its membership of over 2,200 companies includes all elements of real

estate finance: mortgage companies, mortgage brokers, commercial banks, thrifts,

REITs, Wall Street conduits, life insurance companies, and others in the mortgage-

lending field.

          The National Association of Federally-Insured   Credit Unions ("NAFCU") is

the only national trade association focusing exclusively on federal issues affecting the

nation's federally-insured credit unions. NAFCU provides its members with

advocacy, education, and compliance assistance to meet the ongoing challenges that

cooperative, community-based financial institutions face in today's economic and

regulatory environment.     The association proudly represents many smaller credit

unions with relatively limited operations, as well as many of the largest, most

sophisticated credit unions in the country. Currently, NAFCU represents 70 percent

of total federal credit union assets and 46 percent of all federally-insured credit union

assets.

          For more than 120 years, the National Association of Mutual Insurance

Companies ("NAMIC") has been serving in the best interests of mutual insurance

companies-large and small-across the United States, as well as Canada. NAMIC is


                                              9




                                        EXHIBIT B
                                          - 29 -
 Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 19 of 40




the largest property/casualty insurance trade association with more than 1,400

member companies serving more than 170 million auto, home, and business

policyholders. NAMIC member companies write nearly $230 billion in annual

premiums, and have 54 percent of homeowners, 43 percent of automobile, and 32

percent of the business insurance markets. Insurance companies rely upon systems

that require the combination of human interaction with automation, ranging from

notifying claimants of completion of repairs to the lateness of a payment. Such

customer services are essential to the transactions.

       The Restaurant Law Center ("Law Center") is a public policy organization

affiliated with the National Restaurant Association, the largest foodservice trade

association in the world. Nationally, the industry is made up of one million restaurant

and foodservice outlets employing over 14 million people-about       ten percent of the

American workforce. Restaurants and other foodservice providers are the nation's

second-largest private-sector employers. The Law Center provides courts with the

industry's perspective on legal issues significantly impacting it. Many restaurants and

other foodservice outlets communicate with their customers and employees by phone

and by text messages, and many have been defendants in suits flied under the

Telephone Consumer Protection Act, Pub. L. No. 102-243, 105 Stat. 2394, codified at

47 U.S.c. § 227 ("TCPA"), based on such communications. The Law Center,

therefore, has a strong interest in the proper interpretation and application of the

statute.


                                            10




                                       EXHIBIT B
                                         - 30 -
 Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 20 of 40




      The Student Loan Servicing Alliance ("SLSA") is a nonprofit trade association

made up of approximately 20 federal student loan servicers that collectively service

over 95 percent of the outstanding student loans in the two chief federal student loan

programs, the William D. Ford Federal Direct Loan Program and the Federal Family

Education Loan Program. SLSA members also service the vast majority of private

education loans. There are over 40 million borrowers with almost $1.5 trillion in

outstanding student loans, and servicing this massive loan portfolio requires

substantial communications to assist borrowers.    Servicers call borrowers to educate

them on and facilitate the use of myriad repayment options, and federal loan servicers

are required by regulation and contract to make calls to delinquent borrowers. The

majority of student loan borrowers have only a cell phone, and thus the ability to

reach borrowers to help them avoid delinquency and default hinges on the ability to

contact them effectively and efficiently by cell phone.

      The Petitioners represent legitimate businesses and organizations, large and

small, covering nearly every aspect of the economy.   They seek to send time-critical,

communications to their customers and members promptly and efficiently.

Moreover, the Petitioners' members are operating in good-faith when trying to

contact consumers but have been subject to abusive class action litigation by

plaintiffs' attorneys asserting an unreasonably expansive interpretation of ATDS.

Ultimately, these lawsuits are harming consumers and the public at large. They are

chilling helpful, time-sensitive communications with customers, while leaving fewer


                                            11




                                      EXHIBIT B
                                        - 31 -
    Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 21 of 40




resources for businesses to innovate and create jobs. We have consistently urged the

FCC to rationalize the dysfunctional TCP A regime," which no longer reflects the

statute's purpose or text. We urge the FCC to take prompt action on the ATDS issue

in light of the D.C. Circuit's recent opinion vacating the 2015 OmnibuJ Order«

treatment of the issue, and adopt the court's roadmap for interpreting this issue.

I.      THE TCPA LANDSCAPE IS DYSFUNCTIONAL AND IN NEED OF
        CLARITY FROM THE FCC.

        A.      In the TCP A, Congress targeted specific telemarketing practices
                and spam activities but the statute's reach has been improperly
                expanded many times.

        Congress enacted the TCP A in 1991 to stop an abusive form of cold-call

telemarketing and fax-blast spamming: dialing random or sequential numbers." In

promulgating its initial rules implementing the Act, the Commission acknowledged

the TCPA's goal of "restrict[ing] the most abusive telemarketing practices.i"                    As then-




        See, e.g., US. Chamber Reply Comments on Petition for Clarification or Declaratory Ruling
flied by ContextMedia, Inc. d/b/a Outcome Health, CG Docket No. 02-278 (flied Dec. 12, 2017);
US. Chamber Comments on Advance Methods to Target and Eliminate Unlawful Robocalls, CG
Docket No. 17-59 (filed Aug. 28,2017); US. Chamber Comments on Petition for Declaratory Ruling
flied by All About the Message, LLC, CG Docket No. 02-278 (flied May 18, 2017); US. Chamber
Comments on Petition for Rulemaking and Declaratory Ruling flied by Craig Cunningham and Craig
Moskowitz, CG Docket No. 02-278; CG Docket No. 05-338 (flied Mar. 10,2017).
4         See S. Rep. 102-178 at 1-2 (1991) (stating that the purpose of the TCPA is to "plac[e]
restrictions on unsolicited, automated telephone calls to the home" and noting complaints regarding
telemarketing calls); H.R. Rep. No. 102-317 at 6-7 (1991) (citing telemarketing abuse as the primary
motivator for legislative action leading to the TCP A) . See also Comments of the US. Chamber and
ILR, &tles and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-
278, at 2-3 (flied Mar. 10,2017).
       See Rules and Regulations Implementing the Telephone Consumer Protection Act   of 1991,   Report and
Order,7 FCC Red. 8752, n.24 (Oct. 16, 1992) ("1992 Report and Order").



                                                   12




                                            EXHIBIT B
                                              - 32 -
 Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 22 of 40




Commissioner Pai observed, "Congress passed the [YCP A] to crack down on

intrusive telemarketers and over-the-phone scam artists."                6   The TCPA was intended

to target nuisance calls using a specific technology, not legitimate business calls

consumers desire that are placed to telephone numbers belonging to those

consumers. Indeed, in the Preamble, Congress cited to the "proliferation of intrusive,

nuisance calis to [consumers'] homes from telemarketers" as a reason for enacting the

legislation.?   The Supreme Court recognized that "Congress determined that federal

legislation was needed because te!emarketers, by operating interstate, were escaping

state-law prohibitions on intrusive nuisance calls."       8   The D.C. Circuit recently described

the TCP A as "a statute grounded in concerns about hundreds of thousands of

'solicitors' making 'telemarketing' calls on behalf of tens of thousands of

'businesses."? At the same time, the Commission has recognized repeatedly that the




         Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, Declaratory Ruling
and Order, 30 FCC Red. 7961, 8072 ("Omnibus Order'') (Dissenting Statement of then-Commissioner
Ajit Pai) ("Pai Dissent").
        Telephone Consumer Protection Act of 1991, PL 102-243, 105 Stat. 2394, § 2 (Dec. 20, 1991)
(emphasis added).
        Mims u. Arrow Financial Services, LLC, 565 U.S. 368,370 (2012) (also citing the Preamble of the
TCPA) (emphasis added); see also Emanuel v. Los Angeles Lakers, Inc., 2013 WL 1719035, at *3 (Courts
"broadly recognize that not every text message or call constitutes an actionable offense; rather, the
TCPA targets and seeks to prevent the proliferation of intrusive, nuisance calls.") (internal quotations
omitted).
        ACA Int'l, 885 F.3d at 698.



                                                     13




                                               EXHIBIT B
                                                 - 33 -
     Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 23 of 40




TCP A should accommodate             businesses' legitimate interests in communicating              with

consumers.'?

         Unfortunately, the Commission's           implementation       of the Act and numerous

court decisions over the years have fostered a whirlwind of litigation not against

abusive callers and scammers, but against legitimate businesses attempting to lawfully

communicate       with their customers.       Interpretations by the courts and the FCC have

strayed far from the statute's text, Congressional intent, and common sense. The

TCP A has turned into a breeding ground for frivolous lawsuits brought by serial

plaintiffs and their lawyers who have made lucrative businesses out of targeting

legitimate U.S. companies."          The focus of these lawsuits often is not on unscrupulous




10       See Rules & RegulationsImplementingthe Tel. Consumer Prot. Act of1991, 27 F.C.C. Rcd. 1830, ~ 21
(2012). In a 1992 rulemaking action implementing the TCPA, the FCC ruled that "persons who
knowingly release their phone numbers have in effect given their invitation or permission to be called
at the number which they have given, absent instructions to the contrary," 1992 Report and Order, ~ 31
(citing H.R. Rep No. 102-317, at 13 (1991) ("[T]he called party has in essence requested the contact
by providing the caller with their telephone number for use in normal business communications.")).
Then, in its 2008 ruling, the FCC "clarif[ied] that auto dialed and prerecorded message calls to wireless
numbers that are provided by the called party to a creditor in connection with an existing debt are
permissible as calls made with the 'prior express consent' of the called party."             Rules & Reg's
Implementingthe Tel. Consumer Prot. Act of 1991, Declaratory Ruling, 23 FCC Rcd. 559, ~ 1 (2008) ("2008
Declaratory Ruling") (quoting 47 U.s.C. § 227(b)(1)(A)).        The 2008 Declaratory Ruling reasoned that
"the provision of a cell phone number to a creditor, e.g., as part of a credit application, reasonably
evidences prior express consent by the cell phone subscriber to be contacted at that number regarding
the debt." 2008 Declaratory Ruling, ~ 9. The FCC regulations that took effect on October 16, 2013,
recognized that business/transactional     calls are different, and carved out telemarketingcalls to cellular
telephones from the general paradigm wherein providing a phone number constituted implied consent
to receive closely related calls, requiring instead prior express written consent for ATDS calls that
constituted telemarketing. See 47 C.P.R. § 64.1200(a)(2).
11      See Letter from ACA International et al to the Members of the U.S. House of Representatives,
(Mar. 8, 2017), http://www.instituteforlegalreform.comluploads/            sites/ 1 /TCP A_ Coalition_Letter_
FICALA_to_House.pdf.       See also Pai Dissent ("The TCP A's private right of action and $500 statutory
penalty could incentivize plaintiffs to go after the illegal telemarketers, the over-the-phone scam artists,


                                                     14




                                               EXHIBIT B
                                                 - 34 -
     Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 24 of 40




scam telemarketers. Instead, plaintiffs pursue marginal or technical violations in the

hope of large judgments. For example, a group of fans sued the Los Angeles Lakers

for sending text messages confirming receipt of fan-originated texts.F Similarly, a

ride-sharing service was sued for texts confirming receipt of ride requests.P And

Mammoth Mountain Ski Area was sued for calling a group of litigants who had

previously provided consent."           The TCP A has become a major obstacle for American

businesses seeking to communicate with consumers.P                  Ultimately, consumers are hurt

the most, as the costs of these lawsuits lead to increased prices for goods and services.

         The amount of TCP A litigation has exploded.             Under one analysis, the number

of TCPA lawsuits increased from 2,127 in the 17 months prior to the FCC's 2015

Omnibus Order to 3,121 in the 17 months after the Order." Making matters worse,

statutory damages unrelated to actual harm can add up to staggering amounts."? The


and the foreign fraudsters.   But trial lawyers have found legitimate, domestic businesses a much more
profitable target.").
12
         Emanuel, 2013 \'\1L 1719035.
13
         Gragg v. Orange Cab Co., 995 F. Supp. 2d 1189, 1193 (WD. Wash. 2014).
14     Story v. Mammoth Mountain Ski Area, LLC, No. 2:14-cv-02422-JAM,          2015 WL 2339437 (E.D.
Cal. May 13,2015).
15
         See The JuggernautifTCPA Litigation: The P rob/ems lvith Uncapped Statutory Damages, U.S. Chamber
Institute for Legal Reform at 12 (October 2013), http://www.instituteforlegalreform.com/uploads/
sites/1/TheJuggernautoITCPALit_     WEB.PDF ("What is clear is that the TCPA's uncapped statutory
damages pose a real threat to large and small well-intentioned American companies who have
potentially millions of customers and who often need to communicate with those consumers.").
16       See TCPA Litigation Sprawl A Stucjy if the Sources and Targets if Recent TCPA Lawsuits, U.S.
Chamber Institute for Legal Reform (August 2017), http://www.instituteforlegalreform.com/
research/ tcpa -litigation-s prawl-a -s tudy-o f- the-sources-and- targets-of-recent - tcpa -lawsuits.
17    For example, Capital One settled a TCPA lawsuit for $75 million in 2014. One New Jersey
women received $229,500 against her cable provider in July 2015. King v. Time Warner Cable, 113 F.


                                                    15




                                              EXHIBIT B
                                                - 35 -
     Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 25 of 40




scope of the law has expanded, greatly increasing compliance costs 18 and reaching

technologies that were not commercially deployed in 1991, such as text messages.

And even if these lawsuits are frivolous, they still take time and money to defend.

More litigation means more resources a company must divert from its core functions.

Further, for small businesses the threat of a TCP A lawsuit with its uncapped statutory

damages can spur questions of bankruptcy and place crippling distress on an owner.

The result has been a boondoggle for plaintiffs' lawyers."

         Regulatory uncertainty and enormous settlements that benefit plaintiffs' lawyers

do nothing to aid consumers and the economy. Needless "enforcement actions or

lawsuits" chill efforts by "good actors and innovators" to develop "new consumer-

friendly communications services.t'P The status quo is not in the public interest, and

it undermines the rule of law.




Supp. 3d 718 (S.D.N.Y. 2015). And one Wisconsin woman received $571,000 in 2013 against the
finance company calling her husband's phone after she defaulted on car payments. Nelson v. Santander
Consumer USA, Inc., 2013 WL 1141009 (W.D. Wise., March 8, 2013), a decision later vacated by
agreement of the parties as part of a confidential settlement. See also Bull v. US Coachwqys, Inc., No.
1:14-cv-05789 (N.D. Ill. 2014) (settling for $49.9 million).
18       For example, requiring prior express written consent for certain calls, or requiring businesses
to keep millions of recordings solely because potential TCPA challenges might arise years after a
transaction regarding prior consent.
19       Engineered Liabiliry: The Plaintiffs' Bar's Campaign to Expand Data Privacy and S ecuriry Litigation, U.S.
Chamber Institute for Legal Reform, at 5 (Apr. 2017). See aiso,general/y, Statement of the U.S. Chamber
Institute for Legal Reform and U.S. Chamber of Commerce on the Telephone Consumer Protection
Act of 1991,47 U.S.c. § 227, to the Senate Committee on Commerce, Science, and Transportation,
available at http://www.instituteforlegalreform.com/          uploads.
20      Commissioner O'Rielly, TCPA: It is Time to Provide Ciariry, FCC Blog (Mar. 25,2014,2:10               PM),
https://www.fcc.gov/news-events/blog/2014/03      /25/ tcpa-it-time-provide-clarity.



                                                        16




                                                 EXHIBIT B
                                                   - 36 -
     Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 26 of 40




         B.     The Omnibus Order distorted the TePA's plain meaning and
                clear definition of "ATDS."

         Confusion over what constitutes an ATDS generated litigation over calls placed

to customer-provided numbers. Seeking to limit such lawsuits, multiple petitioners

asked the FCC to provide common sense guidance on modern technologies and their

distinction from the kind of random/ sequential number generating systems targeted

by the TCP A. In addition, a number of courts encouraged the Commission to

address the issue."     But despite the pleas for clarity," the Omnibus Order made matters

worse by expanding the Commission's interpretation of what constitutes an ATDS.

         The FCC adopted an extremely broad interpretation of the term "capacity" as

used in the Act's definition of ATDS.23 The unreasonably expansive reading included

not only devices that can generate random or sequential numbers but also those that

cannot. For example, it swept in devices that, though they do not currently auto dial,




21       See, e.g., Freeman v. Specialry RetailersInc., No. CV H-14-2691, 2015 WL 12804530 (S.D. Tex. Jan.
20,2015); Barrera v. Comcast Holdings Corp., No. 14-cv-00343-TEH·, 2014 WL 1942829 (N.D.Cal. May
12, 2014); Matlock v. United Healthcare Servs., Inc., No. 2:13-CV-02206-MCE-EF, 2014 WL 1155541
(ED. Cal. Mar. 20,2014); but see Jordan v. Nationstar Mortg. LLC, No. 14-CV-00787-WHO, 2014 WL
5359000, at *11 (N.D. Cal. Oct. 20,2014); Prater v. Medicredit Inc., 45 F. Supp. 3d 1038, 1043 (E.D. Mo.
2014).
22     See, e.g., ACA International,Petition for Rulemaking, RM No. 11712 (flied Feb.ll, 2014); Glide
Talk, Ltd., Petition for Expedited Declaratory Ruling, CG Docket No. 02-278 (flied Oct. 28, 2013);
YouMail, Inc., Petition for Expedited Declaratory Ruling, CG Docket No. 02-278, flied April 19, 2013
(YouMail Petition).
23      Omnibus Order, ~ 15. See also 47 US.c. § 227(a)(1) (defining AIDS to mean "equipment which
has the capacity to store or produce telephone numbers to be called, using a random or sequential
number generator; and to dial such numbers").


                                                    17




                                             EXHIBIT B
                                               - 37 -
  Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 27 of 40




could be modified to do so in the future.F" Numerous commenters advocated a more

reasonable approach." According to then-Commissioner Pai, the FCC's

interpretation was not only bad policy, it was "flatly inconsistent with the TCP A."26

As he observed, "[t]he statute lays out two things that an automatic telephone dialing

system must be able to do or, to use the statutory term, must have the 'capacity' to do.

If a piece of equipment cannot do those two things-if it cannot store or produce

telephone numbers to be called using a random or sequential number generator and if

it cannot dial such numbers-then          how can it pom"bfy meet the statutory difinition."27

        The OmnibuJ Orders distortion of the statute subjected vast swaths of

communications to potential liability, despite the fact that in 1991, "lawmakers did not

intend to interfere with 'expected or desired communications between businesses and

their customers.T" Not surprisingly, with vastly expanded potential liability, TCPA




24
        Omnibus Order, ~~ 10-14.
25      See, e.g., Glide Reply Comments on Glide Petition, CG Docket No. 02-278 at 5-6 (filed Jan.
22,2014); GroupMe, Inc.'s Comments on Glide Petition, CG Docket No. 02-278 at 6-7 (filed Jan. 3,
2014); Comments of Twilio, Inc. in Support of Petitions for Expedited Declaratory Ruling, CG
Docket No. 02-278 at 13 (Dec. 19, 2013); Communication Innovators' Petition for Declaratory
Ruling, CG Docket No. 02-278 (filed Jun. 7,2012).
2fl
       Pai Dissent.
27     Id. (emphasis added). See also id., Pai Dissent ("That position is flatly inconsistent with the
TCP A. .. To use an analogy, does a one-gallon bucket have the capacity to hold two gallons of water?
Of course not."); see also id., O'Rielly Dissent.
28      Id. (quoting Report of the Energy and Commerce           Committee     of the U.S. House    of
Representatives, H.R. Rep. 102-317, at 17 (1991)).



                                                  18




                                           EXHIBIT B
                                             - 38 -
     Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 28 of 40




litigation increased 46 percent after the Omnib«: Order, with class actions comprising

approximately one-third of those filings."

         C.      The D.C. Circuit vacated the Omnibus Order's ATDS
                 interpretation as unreasonable, arbitrary and capricious.

         Numerous petitioners sought judicial review of the OmnibuJ Orders unjustifiable

expansion of the TCP A, arguing that the regime was unreasonable, impractical, and

inconsistent with the statute's text. The D.C. Circuit vacated portions of the OmnibuJ

Order in ACA Int'/ v. FCC, including the Commission's interpretation of ATDS,

holding that the interpretation of capacity was "utterly unreasonable," "incompatible

with" the statute's goals, and "impermissibly" expansive.l" The court held that FCC's

interpretation that a device's capacity could include "features that can be added to the

equipment's overall functionality through software changes or updates" had "the

apparent effect of embracing any and all smartphones."?'             The court found that such

an interpretation was so unreasonable that it was "considerably beyond the agency's

zone of delegated authority.t'F       It also found that the Commission had offered an




29     See TCPA Litigation Sprawl.' A Stu4y of the Sources and Targets of Recent TCPA LanJSttits, u.s.
Chamber Institute for Legal Reform at 2, 4 (Aug. 2017), http://www.instituteforlegalreform.com/
uploads/ sites/ 1 /TCPA_Paper_Final.pdf.
30       ACA. Int'!, 885 F.3d at 699-700.
31
         Id at 695-96.
32
         Id at 698.


                                                  19




                                            EXHIBIT B
                                              - 39 -
     Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 29 of 40




inconsistent and "inadequa[teJ" explanation of what features constitute an ATDS,33

"fall[ingJ short of reasoned decisionmaking.T"

         The Chamber, ACA, and Consumer Bankers Association participated in the

litigation and applaud the D.C. Circuit's determination that the FCC had exceeded its

authority in expanding the definition of ATDS. Petitioners urge the Commission to

use the D.C. Circuit's decision as an opportunity to rationalize the dysfunctional

TCP A landscape.         The FCC should expeditiously resolve legal uncertainty and bring

common sense back to the statute by adopting a construction of what constitutes an

ATDS that conforms to the statutory language and congressional intent. Petitioners

urge the Commission to promptly: (1) confirm that to be an ATDS, equipment must

use a random or sequential number generator to store or produce numbers and dial

those numbers without human intervention, and (2) fInd that only calls made using

actual ATDS capabilities are subject to the TCP A's restrictions.

         There will no doubt be additional issues that the FCC is called on to address,

but this critical issue merits speedy resolution, and is a critical first step to restoring a

common-sense approach to the TCPA. This will provide businesses with certainty

about the equipment they may use to communicate with customers and curtail

frivolous TCP A litigation. Further, holding that dialing equipment subject to the




33
         Id at 702-03.
34
         !d. at 701


                                                20




                                           EXHIBIT B
                                             - 40 -
     Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 30 of 40




TCP A is limited as specified         by Congress in the statute would "respect the precise

contours of the statute that Congress enacted.?"

II.      THE COMMISSION SHOULD CONFIRM THAT TO BE AN ATDS,
         EQUIPMENT MUST USE A RANDOM OR SEQUENTIAL
         NUMBER GENERATOR TO STORE OR PRODUCE NUMBERS
         AND DIAL THOSE NUMBERS WITHOUT HUMAN
         INTERVENTION.

         The FCC should immediately clarify that in order to be an ATDS subject to

Section 227(b)'s restrictions," dialing equipment must possess the functions referred

to in the statutory definition: storing or producing numbers to be called, using a

random or sequential number generator, and dialing those numbers.F

         The TCP A defines an ATDS as a device that has the capacity to "store or

produce telephone numbers to be called, using a random or sequential number

generator; and to dial such numbers.Y"           A device must be able to generate numbers in

either random order or in sequential order to satisfy the definition. Otherwise, the

device cannot do anything "using a random or sequential number generator.i"? Next,

it must be able to store or produce those numbers called using that random or

sequential number generator. This ability to store or produce telephone numbers to


3S
         See Pai Dissent.
36      The TCP A prohibits "mak[ing] any call ... using an fATDSl" to certain telephone numbers,
including those assigned to wireless telephone services, absent an exception, such as prior express
consent. 47 u.s.c. § 227(b)(1)(A).
37       47 US.c. § 227(a)(1).
38
         47 US.c. § 227(a)(1)(A)-(B) (emphasis added).
39
         47 us.c. § 227 (a) (l)(A).


                                                   21




                                              EXHIBIT B
                                                - 41 -
     Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 31 of 40




be called, alone, is insufficient; the clause "using a random or sequential number

generator" modifies this phrase, requiring that the phone numbers stored or produced

be generated using a random or sequential number generator. Finally, the device must

be able to dial those numbers.

         The Commission should not deviate from this straightforward language.

Devices that cannot perform these functions cannot meet the statutory definition of

an ATDS. Clarifying this definition (and rejecting earlier expansions that sweep all

predictive dialers into the category of "ATDS")40 is critical to restoring Congress'

intent for what constitutes an ATDS. Such a clarification would help businesses and

other legitimate callers by confirming that both elements must be satisfied for a device

to constitute an ATDS.

         To further remove any confusion, the Commission should also make clear that

both functions must be actually-not           theoretically-present      and active in a device at

the time the call is made. The statute uses the present tense to limit the use of

equipment that "has the capacity" to perform the ATDS function and makes no

reference to potential or theoretical capabilities."        Chairman Pai found this "present

capacity" or "present ability" approach was compelled by the text and purpose of the


40      In its 2003 TCP A Order, the Commission had determined that, while some predictive dialers
cannot be programmed to generate random or sequential phone numbers, they still satisfy the
statutoq definition of an ATDS. 2003 Order, 18 FCC Red. at 14,091, ~ 131 n.432; id. at 14,093 ~ 133.
But as the D.C. Circuit recognized, "at least some predictive dialers, as explained, have no capacity to
generate random or sequential numbers." ACA Int'/, 885 F.3d at 703.
41
         47 U.S.c.   § 227(a)(1).


                                                  22



                                            EXHIBIT B
                                              - 42 -
     Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 32 of 40




statute, the Commission's earlier approaches to the TCPA, as well as common sense.f

This approach provides a clear, bright-line rule for callers.        Callers do not need to

worry about whether their calling equipment could perhaps one day be used as an

ATDS. Instead, they can focus on what their devices currentlY do.

         The FCC lacks the authority to go beyond the requirements of the clear

statutory language. As Chairman Pai noted, the TCPA's restrictions are limited in

their applicability to specific equipment; "if the FCC wishes to take action against

newer technologies beyond the TCPA's bailiwick, it must get express authorization

from Congress-not make up the law as it goes along."43 Thus, as the D.C. Circuit

noted, "[t]he Commission's capacious understanding of a device's 'capacity' lies

considerably beyond the agency's zone of delegated authority for purposes of the

Chevron framework,":"

         In clarifying which devices qualify as an ATDS, the Commission should hold

that devices that require alteration to add auto dialing capability are not ATDS.

Rather, the capability must be inherent or built into the device for it to constitute an

ATDS. To illustrate, smartphones require downloading an app or changing software

code to gain auto dialing capabilities. Those capabilities are not built in. By contrast,



42      See, e.g, Pai Dissent ("Had Congress wanted to define automatic telephone dialing system more
broadly it could have done so by adding tenses and moods, defining it as 'equipment which has, has
had, or could have the capacity.' But it didn't.")
43
         Pai Dissent.
44
         ACA Int'l, 885 F.3d at 698.


                                                 23




                                           EXHIBIT B
                                             - 43 -
     Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 33 of 40




other calling equipment can become an autodialer          simply by clicking a button on a

drop-down menu. That function is already part of the device and requires a simple

change in setting rather an alteration of the device.          Devices with these inherent

capabilities are an A TDS when these capabilities are in use. Adopting this distinction

would significantly narrow the range of devices considered ATDS, excluding

smartphones, and comport with the statutory language.

         The FCC can take this opportunity to clarify that the absence of human

intervention is what makes an automatic telephone dialing system automatic. This

would clarify an issue on which the Commission has not been consistent. The

Commission has stated that the basic function of an ATDS is to dial numbers without

human intervention," but later acknowledged that a device might qualify as an ATDS

even if it cannot dial numbers without human intervention." The Commission has

stated that the impact of human intervention is a "case-by-case determination" based

on "how the equipment functions and depends on human intervention.t""                 The FCC

declined to provide additional clarity," leaving callers without guidance.

         The FCC should make clear that if human intervention is required in generating

the list of numbers to call or in making the call, then the equipment in use is not an



45
         2003 TePA Order~ 132; 2008 Declaratory Ruling,~ 13.
46
         Omnibus Order ~ 17.
47
         Id
48
         !d. ~ 20.


                                                 24




                                           EXHIBIT B
                                             - 44 -
     Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 34 of 40




ATDS. This comports with the commonsense understanding of the word

"automatic," and the FCC's original understanding of that word."? It also heeds the

D.C. Circuit's suggestion that the absence of human intervention is important; a

logical conclusion, it found, "given that 'auto' in autodialer-or equivalently,

'automatic'in 'automatic telephone dialing system'-would seem to envision non-

manual dialing of telephone numbers."?" Importantly, it creates a clear rule for

businesses to follow and courts to enforce, instead of a vague, case-by-case analysis of

each piece of dialing equipment.

III.     THE COMMISSION SHOULD FIND THAT ONLY CALLS MADE
         USING ACTUAL ATDS CAPABILITIES ARE SUBJECT TO THE
         TCPA'S RESTRICTIONS.

         In the Omnibus Order, the FCC applied the TCP A's prohibitions to any call

using a device that could be an ATDS, regardless of whether the call was made using

ATDS capabilities."         In striking down this interpretation, the D.C. Circuit outlined an

alternative approach, first raised by Commissioner O'Rielly in his OmnibuJ Order

dissent, that was not raised by the petitioners: reinterpreting the phrase "make any call

..     using [an ATDS]" as used in the statute.F The court suggested that the TCPA's




49      2003 TePA Order, ~ 132 ("The basic function of such equipment, however, has not changed-
the capaciry to dial numbers without human intervention.").
so       ACA Int'l, 885 F.3d at 703 (citation omitted).
Sl        Omnibus Order, ~ 19 n.70.
52      Id. at 703-04; see also 47 U.S.c. § 227(b)(1)(A) ("It shall be unlawful . .   to make any call ...
using any automatic telephone dialing system .... ").



                                                    25




                                              EXHIBIT B
                                                - 45 -
     Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 35 of 40




text requires a caller to use the statutorily defined functions of an ATDS to make a

call for liability to attach. 53 It also noted that adopting this construction would

"substantially diminish the practical significance of the Commission's expansive

understanding of 'capacity' in the autodialer definition'<" Indeed, a device's potential

capabilities would not be relevant to determining whether it is an ATDS, because the

inquiry will focus only on the functions actually used to make the call or calls in

question. This interpretation would ensure that devices that are capable of gaining

autodialer functions, such as smartphones, are only subject to the TCP A when used as

autodialers.

         The FCC should adopt the D.C. Circuit's roadmap and clarify that the TCPA is

only implicated by the use     of actual ATDS     capabilities in making calls. As the court

suggested, the TCPA's prohibitions should apply only to calls using ATDS capabilities.55

Here, a proper interpretation of the TCP A requires the calling equipment "use"

ATDS capabilities to make the call. Otherwise, the meaning of "using" would be

vastly expanded and untethered from Congress' goals.

         Adopting this straightforward reading would ensure that liability attaches only

when A TDS capabilities are used to make a call, rather than sweeping in calls made




53
         ACA Int'l, 885 F.3d at 704.
54
         Id.
55      Id. at 703-04. See also 47 U.S.c. § 227(b)(1)(A)   ("It shall be unlawful . .   to make any call ...
using any automatic telephone dialing system .... ").



                                                    26




                                              EXHIBIT B
                                                - 46 -
 Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 36 of 40




using smartphones, tablets, and other devices that conceivably could be modified to

support auto dialing via an ATDS. Businesses need this clear guidance, and it would

help them avoid unnecessary litigation over whether they used an ATDS when placing

calls to their customers. Consistent with the Court's suggestion and the plain text of

the statute, the Commission should adopt this interpretation.

IV.   CONCLUSION

      Petitioners respectfully request that, in light of the D.C. Circuit's decision and

roadmap, the Commission expeditiously issue a declaratory ruling clarifying the

meaning of "automatic telephone dialing system" as used in the TCP A. Such a

declaratory ruling should (1) make clear that to be an ATDS, equipment must use a

random or sequential number generator to store or produce numbers and dial those

numbers without human intervention, and (2) find that only calls made using actual

ATDS capabilities are subject to the TCP A's restrictions.

      As the dissenters to the OmnibuJ Order recognized, and as the D.C. Circuit held,

the Commission's previous interpretations of "ATDS" have created confusion and

uncertainty and have expanded that term well beyond Congress' intent. As a result,

businesses and other organizations are limiting the consumer-benefitting

communications they send, while TCP A litigation has exploded, benefiting serial

plaintiffs and lawyers at the expense of American businesses and consumers.      The

D.C. Circuit's vacatur of the OmnibuJ Order's treatment of ATDS presents an

opportunity to restore rationality to this aspect of the TCP A. Defining the elements


                                           27




                                      EXHIBIT B
                                        - 47 -
 Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 37 of 40




of an ATDS in accordance with the statute's clear definition is an important first step

in this effort, and would ensure that legitimate businesses can contact their consumers

without fearing a lawsuit under Section 227 (b) of the TCP A.




                                     Respectfully submitted,


                                     lsi Harold Kim
                                     Harold Kim
                                     Executive Vice President
                                     U.S. Chamber Institute for Legal Reform
                                     1615 H Street, NW
                                     Washington, DC 20062

                                     lsi Tim Day
                                     Tim Day
                                     Senior Vice President
                                     U.S. Chamber Technology Engagement Center
                                     1615 H Street, NW
                                     Washington, DC 20062

                                     lsi Karen M. Scheibe Eliason
                                     Karen M. Scheibe Eliason
                                     Vice President & Senior Counsel
                                     ACA International
                                     4040 West 70th Street
                                     Minneapolis, MN 55435

                                     lsi Mark W. Brennan
                                     Mark W. Brennan
                                     Partner
                                     Hogan Lovells US LLP
                                     555 13th Street, NW
                                     Washington, DC 20004

                                      On behalf if the American .Assoaation   if Healthcare
                                     .Administratiue Management


                                           28




                                      EXHIBIT B
                                        - 48 -
Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 38 of 40




                           lsi Virginia O'Neill
                           Virginia O'N eill
                           Senior Vice President
                           American Bankers Association
                           1120 Connecticut Avenue, NW
                           Washington, DC 20036

                           lsi Bill Himpler
                           Bill Himpler
                           Executive Vice President
                           American Financial Services Association
                           919 18th Street, NW, Suite 300
                           Washington, DC 20012

                           lsi Steven 1. Zeisel
                           Steven 1. Zeisel
                           Executive Vice President & General Counsel
                           Consumer Bankers Association
                           1225 I Street, NW
                           Washington, DC 20005

                           lsi Anne Canfield
                           Anne Canfield
                           Executive Director
                           Consumer Mortgage Coalition
                           600 Cameron Street
                           Alexandria, VA 22314


                            lsi Jim Nussle
                           Jim Nussle
                           Chief Executive Office
                           Credit Union National Association
                           601 Pennsylvania Avenue, NW
                           Washington, DC 20004




                                29



                           EXHIBIT B
                             - 49 -
Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 39 of 40




                           lsi Aryeh B. Fishman
                           Aryeh B. Fishman
                           Associate General Counsel,
                           Regulatory Legal Affairs
                           Edison Electric Institute
                           701 Pennsylvania Avenue, NW
                           Washington, DC 20004

                           lsi Scott Talbott
                           Scott Talbott
                           Senior Vice President, Government Relations
                           Electronic Transactions Association
                           1620 L Street, NW, #1020
                           Washington, DC 20036

                           lsi Rich Foster
                           Rich Foster
                           Senior Vice President & Senior Counsel for
                           Regulatory and Legal Affairs
                           Financial Services Roundtable
                           600 13th Street, NW, Suite 400
                           Washington, DC 20005

                           lsi Howard Fienberg
                           Howard Fienberg
                           Vice President, Advocacy
                           Insights Association
                           1156 15th Street, NW, Suite 302
                           Washington, DC 20003

                            lsi -Tustin Wiseman
                           Justin Wiseman
                           Associate Vice President & Managing
                           Regulatory Counsel
                           Mortgage Bankers Association
                           1919 M Street, NW, 5th Floor
                           Washington, DC 20036




                                30




                           EXHIBIT B
                             - 50 -
Case 3:20-cv-00806-EMC Document 42-3 Filed 08/07/20 Page 40 of 40




                           lsi Carrie R. Hunt
                           Carrie R. Hunt
                           Executive Vice President of Government
                           Affairs & General Counsel
                           National Association of Federally-Insured
                           Credit Unions
                           3138 io- Street North
                           Arlington, VA 22201

                           lsi Thomas Karol
                           Thomas Karol
                           General Counsel, Federal
                           National Association of Mutual Insurance
                           Companies
                           3601 Vincennes Road
                           Indianapolis, IN 46268

                           lsi Angelo 1. Amador
                           Angelo 1. Amador
                           Executive Director
                           Restaurant Law Center
                           2055 L Street, NW
                           Washington, DC 20036

                           lsi Winfield P. Crigler
                           Winfield P. Crigler
                           Executive Director
                           Student Loan Servicing Alliance
                           1100 Connecticut Avenue, NW, Suite 1200
                           Washington, DC 20036




May 3, 2018




                                31




                           EXHIBIT B
                             - 51 -
